The employer has appealed from an award of the Workmen’s Compensation Board which directed it to pay double compensation to claimant. The only question on this appeal is the propriety of the award for double compensation. The board made an award under the provisions of section 14-a of the Workmen’s Compensation Law on the ground that at the time of the injury claimant was employed in violation of the provisions of sections 131 and 132 of the Labor Law. The evidence sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. Heffernan, Foster, Russell and Deyo, JJ., concur; Hill, P. J., dissents.